NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



G. PERRY MASON, III, individually,       )
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D17-3263
                                         )
HARBOR COMMUNITY BANK, DAVID             )
VELEY, individually, and JOHN SHOOP,     )
individually,                            )
                                         )
             Appellees.                  )
                                         )

Opinion filed October 3, 2018.

Appeal from the Circuit Court for
Highlands County; Michael E. Raiden
and Peter F. Estrada, Judges.

Robert A. Stok and Brian H. McGuire
of Stok Folk + Kon, Aventura, for
Appellant.

John Landkammer and John A. Anthony
of Anthony & Partners, LLC, Tampa, for
Appellees.


PER CURIAM.


             Affirmed.



NORTHCUTT, CASANUEVA, and ROTHSTEIN-YOUAKIM, JJ., Concur.